DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 9-13, 15-24 are allowed for the below reasons.
In regards to claim 1, the prior art of reference does not disclose singly or in combination to render determining the scheduling information for paging from a first bit field of the DCI and determining the message for system information form a second bit field of the DCI.
In regards to claim 9, the prior art of reference does not disclose singly or in combination to render determining the scheduling information for paging from a first bit field of the DCI and determining the message for system information form a second bit field of the DCI.
In regards to claim 15, the prior art of reference does not disclose singly or in combination to render determining the scheduling information for paging from a first bit field of the 
In regards to claim 20, the prior art of reference does not disclose singly or in combination to render determining the scheduling information for paging from a first bit field of the DCI and determining the message for system information form a second bit field of the DCI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643